Citation Nr: 0207799	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for service-connected 
residuals of extensive laceration of the dorsum of the right 
hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 1999, 
a statement of the case was issued in February 1999, and a 
substantive appeal was received in March 1999.  Although a 
personal hearing was scheduled at the veteran's request, he 
failed to appear for such hearing. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from bilateral 
hearing loss disability for VA compensation purposes.

2.  The veteran's service-connected residuals of extensive 
laceration of the dorsum of the right hand are manifested by 
subjective complaints of aching, numbness and weakness with 
locking of the right middle finger at 90 degrees, mild 
fatigability and mild weakness, and a nontender, nonpainful 
scar.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.385 (2001).


2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of extensive laceration of the dorsum 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.59, Diagnostic Code 5309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, private medical records, and the reports of VA 
examinations.  The Board notes that the veteran was afforded 
VA examinations for both disorders in question, and the 
requirements of 38 C.F.R. § 3.159(c)(4) have therefore been 
met. See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection and for an increased 
rating.  The discussions in the rating decision, statement of 
the case, and supplemental statements of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Hearing Loss

The first issue before the Board involves a claim of 
entitlement to service connection for bilateral hearing loss.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as other organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of determining entitlement to service 
connection, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500; 
1,000; 2,000; 3,000 or 4,000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records contain his enlistment 
medical examination report of illegible date, which includes 
the results of an audiological examination.  This examination 
report indicated that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10

15
LEFT
5
5
15

15

These service medical records also contain medical 
examination reports dated in December 1972 and October 1974 
which include the results of audiological examination.  The 
December 1972 examination report indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
20
20
10
10
15

The October 1974 examination report indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
20
5
10

It is clear from these records that hearing loss disability 
as defined in 38 C.F.R. § 3.385 was not present from the time 
of the veteran's enlistment into military service through 
October 1974.

However, the veteran's service medical records also include a 
March 1975 report of medical examination which reflects that 
pure tone thresholds upon audiological examination, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
30
LEFT
30
40
45
40
40

The diagnoses included defective hearing. 

Nevertheless, an April 1998 VA audiological examination 
report showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
15
20
LEFT

15
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was that the veteran's hearing was within 
normal limits for rating purposes, bilaterally.

Based on the record, the Board is compelled to conclude that 
although there was some evidence of hearing loss at the time 
of the March 1975 audiological examination, such hearing loss 
was acute in nature and not indicative of chronic hearing 
loss disability.  The evidence shows that the veteran does 
not currently suffer hearing loss disability as defined by 38 
C.F.R. § 3.385.  The Board is bound by this regulatory 
definition of hearing loss for VA purposes.  Without medical 
evidence of current hearing loss disability as defined by 
this regulation, service connection cannot be awarded.  
Should the veteran's hearing acuity decrease in the future as 
shown by audiological testing, he may always request that his 
claim be reopened.

Residuals of Extensive Laceration of the Dorsum of the Right 
Hand

A review of the record reveals that, in a February 1998 
rating decision, the veteran was awarded service connection 
for residuals of extensive laceration of the dorsum of the 
right hand and assigned a 10 percent rating.  This decision 
was based on evidence including the veteran's service medical 
records, a VA outpatient treatment report, and a report of VA 
examination.  The veteran's service medical records show that 
he was involved in an automobile accident resulting in 
extensive lacerations of the dorsum of his right hand, to 
include severed tendons.  A June 1997 report of VA 
Neuromuscular Electrodiagnosis reflects an impression of 
normal electrical examination.  A June 1997 report of VA 
examination of the hand, thumb, and fingers notes that the 
veteran complained of poor coordination, easy fatigability, 
weakness, and little pain of the right hand.  Examination of 
the right hand revealed weak grip, full range of motion, 
hypesthesia on the dorsum of the right hand, and a 
tenosynovitis of the flexor tendon of the middle finger of 
this extremity.  The impression was residual, tendon and 
artery lacerations, dorsum of the right hand, with both motor 
and sensory deficits.  

The veteran did not appeal the February 1998 rating decision; 
however, in March 1998, he filed a claim for an increased 
rating.  The RO denied the veteran's claim in a July 1998 
rating decision, and the veteran initiated this appeal by a 
notice of disagreement received at the RO in February 1999.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Alternatively, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
determined that, in the appeal of an initial assignment of a 
rating disability, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
In the present case, the issue does not require a Fenderson 
analysis because the veteran's notice of disagreement 
specifically identifies his disagreement with the denial of 
an increased rating, the July 1998 rating decision, rather 
than the initial assignment of the 10 percent evaluation, the 
February 1998 rating decision.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The evidence of record includes an October 1972 report of 
treatment from Greenwood Leflore Hospital which notes that 
the veteran sustained severe laceration of the dorsum of his 
hand with severed tendons.  It is further noted that the 
veteran underwent surgical repair of the tendons and 
laceration.  

An undated statement from the veteran's child reports that 
the veteran had been losing the use of his right hand.  A 
similar undated statement from the veteran's friend reflects 
that the veteran experienced difficulty with hand grip and 
complained of pain and discomfort when preparing meals or 
writing.

The veteran underwent electromyography and nerve conduction 
testing in June 1997.  The testing was interpreted as showing 
normal right median and ulnar nerve conduction velocities and 
wrist latencies, normal radial distal sensory latency, 
essentially normal electromyogram with no denervation or 
myopathy.  The impression was normal electrical exam. 

A March 1998 letter from W. S. Hunter, M.D., notes that the 
veteran complained of loss of function, poor coordination, 
easy fatigability, numbness, and pain in his hand.  It is 
further noted that the veteran is right handed, had weak 
right grip and pinch strength, and full range of motion of 
all finger joints.  Upon examination, the veteran had grip 
strength on the right of 10/10/10 as compared to 60/60 on the 
left.  The veteran's right forearm measured to 13 inches and 
his left forearm measured to 12 1/2 inches.  It is noted that 
the veteran has marked deformity of his flexor muscles in the 
forearm on the right compared to the left.  Examination 
further revealed a 5 inch scar on the dorsum of the right 
hand.  The ring and middle fingers were found to be numb and 
a triggering of the right middle finger was demonstrated.  
The examiner noted enlargement of the venus system of the 
dorsum of the right hand secondary to lacerations.  

A November 1999 report of VA examination notes the veteran's 
complaints of aching, weakness, and numbness in the extensors 
of the right hand; particularly the third, fourth, and fifth 
digits and when writing for more than 15 minutes.  It is also 
noted that the veteran developed a trigger finger PIP joint 
on the right middle finger.  The veteran complained that his 
symptoms had been slowly progressing over the previous five 
years.  He reported that it is difficult for him to perform 
activities involving sustained gripping because his hand 
fatigues.  

The November 1999 VA examination revealed a 3 inch scar over 
the dorsum of the right hand and numbness over the hypothenar 
third of the dorsum.  No tenderness, swelling, or palpable 
abnormalities were demonstrated.  The veteran was able to 
extend all of his digits at the MP, PIP, and DIP joints to 
zero degrees, flex the MP and PIP joints to 90 degrees, and 
flex the DIP joints to 60 degrees.  Upon extending, however, 
the right middle finger locked at 90 degrees at the PIP joint 
and required the veteran to use his other hand to free the 
digit to full extension.  Some mild fatigability of the 
extensors of the right hand against resistance and upon 
repetitive making and releasing his fist was demonstrated.  
No other abnormalities, to include neurological, of the hand 
were noted and there was no evidence of atrophy, deep tissue 
loss, or scarring.  The examiner also noted that X-ray 
testing was negative for degenerative changes.  The 
assessment was status post laceration dorsum of the right 
hand with residual scarring, mild fatigability, and mild 
weakness.  The examiner concluded that the veteran is 
restricted to mild to moderate exertional activities 
involving the right hand.  

The 10 percent evaluation for the service connected right 
hand disability is currently assigned under Diagnostic Code 
5309, which addresses injury to Muscle Group IX.  See 38 
C.F.R. § 4.73, Diagnostic Codes 5307 to 5309.  This provision 
applies to the intrinsic muscles that supplement the function 
of the forearm muscles in delicate manipulative movements. 
The intrinsic muscles include the thenar eminence; short 
flexor, opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A 
note to the criteria states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent.

In order to evaluate the veteran's disability of the right 
hand, the Board looks at the appropriate limitation of motion 
codes.  While there is evidence that the middle finger locks 
on extension, even if the Board were to apply Code 5226 for 
ankylosis of the middle finger, the highest rating under that 
Code is 10 percent.  Therefore, there would be no benefit to 
the veteran.  There is also no apparent wrist involvement to 
warrant application of Code 5215.  Additionally, the scar is 
not shown to be tender and painful, nor is there evidence of 
ulceration.  A separate compensable rating for the scar is 
therefore not warranted. 

The main complaints appear to center around fatigue and 
weakness with extended use, and the medical evidence supports 
the veteran's contentions in this regard.  However, while the 
veteran is restricted to mild to moderate exertional 
activities involving the right hand, the disability has been 
assigned a 10 percent rating in recognition of such symptoms 
and limitations.  Unfortunately, there is no basis for a 
higher schedular rating based on current findings.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

